I should like to extend to the President the warm and sincere congratulations of the delegation of Benin on his election to the presidency of the thirty-first session of the General Assembly of our Organization. His election is a tribute to him for his eminent talents as a well-informed diplomat and for his personal qualifications-qualities that we have already noted and admired in him during the difficult negotiations that he has been conducting among various groups of countries as President of the Third United Nations Conference on the Law of the Sea. His election is also a tribute to his country, Sri Lanka, which has just acted as host, with so much success, to the Fifth Conference of Heads of State or Government of Non-Aligned Countries, and all the countries of the third world. I should like to express to him the deep satisfaction felt by the People's Republic of Benin at seeing him guiding our work this year. My delegation is convinced that under his wise and clear-sighted direction the work of the thirty-first session will be crowned with success.
306.	The President succeeds Mr. Thorn, an outstanding statesman from Luxembourg who, in an exceptional and praiseworthy manner, guided the work of the thirtieth session. I should like to express here the deep satisfaction of my delegation as well as our great appreciation of the able way in which this experienced parliamentarian guided the work of the thirtieth session and found solutions to the very delicate problems with which we were faced.
307.	I should also like to take this opportunity to express from this rostrum my Government's sincere appreciation of the effective, positive and sustained work accomplished by our Secretary-General, Mr. Kurt Waldheim, for the triumph of our noble humanitarian ideals proclaimed in the Charter of the United Nations to safeguard and preserve international peace and security.
308.	In rapidly taking stock of the activities of our Secretary-General my delegation is firmly convinced that he could do even better and find for the acute problems of the moment reasonable, just and acceptable solutions for all parties were he to benefit from the confidence and disinterested co-operation of all and more particularly of the major Powers.
309.	The People's Republic of Benin would finally like to extend a very warm welcome to the delegation of our brother State of Seychelles, which has just entered the United Nations. My delegation would like to assure the representatives of that country of its active solidarity and its brotherly, frank and militant co-operation.
310.	The thirty-first session of the General Assembly of our Organization is initiating its work in an international situation which is still tense, uncertain and fraught with threats to the security of mankind. Indeed, despite the many recommendations and resolutions of our Organization, wars continue to rage in several parts of the world. Arms continue to cause destruction and irreparable suffering for the working populations of those areas, which aspire only to peace, freedom and justice.
311.	Despite unanimous condemnation by the inter-national community, vast populations of our earth continue against their will to be arbitrarily maintained in repugnant and intolerable slavery.
312.	Despite the many recommendations and resolutions of our Organization, dark clouds heavy with hatred continue to accumulate. dangerously between the developed countries and the countries of the third world. The gap between the industrialized countries and the developing countries continues to widen, and yet UNCTAD and the many other conferences on development succeed each other without managing to promote a real policy of economic interdependence between the countries of the world.
313.	Despite all the wise and relevant resolutions of our Organization, the great Powers continue to spend fabulous sums to acquire the most perfect means of warfare available and to accumulate weapons of mass destruction, over-shadowing mankind with the threat of a nuclear cataclysm.
314.	Since its birth our Organization has been constantly concerned with the problem of decolonization and the liberation of peoples. In accordance with the very principles of its Charter, die United Nations could not fail to deal with a problem so crucial to contemporary humanity, one so repugnant to human conscience. Patiently surmounting all the subterfuges and obstacles placed in its path by those belonging to this odious group, our Organization has forged a complete philosophy for the liberation of peoples still colonized. Its main instrument is General Assembly resolution 1514 (XV), on the granting of independence to colonial countries and peoples. In addition, our Organization has always dealt seriously with all the problems of decolonization with which it has been seized and has made wise recommendations for their solution.
315.	The painful problem of the decolonization of Viet Nam has been a subject of discussion in this hall for more than 30 years. Our Organization has adopted many resolutions recommending to the conscience of the nations of the world just solutions to put an end to the sufferings imposed upon that people. For more than a quarter-century the problem of the decolonization of Viet Nam was before this Assembly, and just and relevant resolutions were adopted in order to resolve it. But we are duty-bound bitterly to recognize that it was only through the sacrifice of its sons and daughters that Viet Nam managed to disentangle itself from the clutches of its colonizer and international imperialism. Only by accepting the gravest sacrifices that can be imposed upon a people was the people of Viet Nam able to regain its independence and freedom. Only through an armed victory was it able to grasp its freedom and independence.
316.	And yet the problem of Viet Nam remains on our agenda at this session. The problem of a free and independent Viet Nam is still before us because the Government of the United States of America vetoed the admission of that country as a full Member of our Organization. Thus the problem of Viet Nam is still with us, and my country, the People's Republic of Benin, wonders how the United States Government's attitude can be explained to the conscience of the world.
317.	Moreover, we must note with bitterness that, despite all the relevant recommendations and resolutions of our Assembly, it was only following a long and painful liberation struggle and an armed victory that the former Portuguese colonies of Guinea-Bissau, Cape Verde, Sao Tome and Principe, Angola and Mozambique seized their right to independence and freedom.
318.	And yet the problem of Angola remains on the agenda of this present session because the Government of the United States of America has vetoed the accession of this brother State as a Member of the United Nations. Here also the problem remains, and my country, the People's Republic of Benin, would like to know how we can explain this attitude of the United States Government to the conscience of mankind.
319.	Today, the problem of the decolonization of southern Africa is disturbing the world and filling the inter-national press. Suddenly the most ingenious initiatives have proliferated. Plans have been devised, and these are even more ingenious. But must we believe that these are deliberately willed and undertaken by the country in question to restore peace to this region in full ferment? The problem of the decolonization of the southern part of the African continent has been with the United Nations for almost 30 years. In connexion with the Namibian problem alone, the General Assembly has adopted 103 resolutions. The Security Council has adopted 16 resolutions, the International Court of Justice has given four advisory opinions and passed a Judgment. And yet the situation of Namibia appears to have changed somewhat thanks only to the ever increasing military pressure being exercised today by the Namibian people under the leadership of SWAPO.
320.	The panic we are witnessing today in the imperialist circles of the capitalist West is nothing but a reflection of the impending collapse and the total and definitive eradication of their interests in Namibia, Zimbabwe and Azania, a collapse which patiently and courageously African martyrs have written with their blood on the walls of those ghettos which serve as their dwellings and in the countryside in which they live in slavery.
321.	Also on our agenda we have the distressing problem of a Korea divided in two, of the Comoros severed from the island of Mayotte, of the Western Sahara, of Puerto Rico, of Palestine and of Cyprus. Similarly, we are confronted today with the problems of the decolonization of the territories of East Timor, of Papua New Guinea, the Southern Moluccas and Panama, which, although not on the agenda of this session, exist nevertheless.
322.	Despite the sessions of UNCTAD, despite the special sessions of the United Nations devoted to the problems of development, despite various international negotiations, the gap between the industrialized countries and the poor countries of the third world is still widening. Despite the adoption by our Organization of the Charter of Economic Rights and Duties of States [resolution 3281 (XXIX)], no marked progress has been achieved thus far in putting an end to the shameful system of exploitation and economic oppression, or to the unequal relations prevailing in international economic transactions. At the present moment, the exports of 12 main commodities, excluding petroleum, representing about 80 per cent of all the export earnings of the developing countries, earn the latter only approximately $US30 billion, whereas, through unequal trading relations, these same products, after minimal processing, are resold for more than $US 200 billion. The deficit in the balance of payments of developing countries only increases: from $US 12.2 billion in 1973 to $US 33.5 billion in 1974, and to more than $US 40 billion in 1975. According to estimates, this deficit will reach the impressive figure of $US 112 billion in 1980. The external debt of the countries of the third world, which was $US 100 billion in 1973, will be more than $US 200 billion at the end of 1976. Development assistance, as conceived by the international community within the context of the two international Development Decades, has not attained its target. The flow of financial resources to the developing countries has reached only some $20 billion out of the $57 billion provided for in 1975; whereas for the same period expenditure for arms reached the phenomenal figure o $300 billion. The food deficit of the third-world countries also continues to increase. This deficit is currently 20 million tons in food-grain products,, and it will reach 100 million tons in a few years. The absence of an equitable international monetary system continues to aggravate these economic difficulties which the developing countries are experiencing.
323.	Thus all these problems, which are of capital importance for the third-world countries, are passed on from conference to conference, without the developed countries ever finding a really satisfactory and just solution to them. If at times certain partial solutions have been found, they have very often been much less the result of friendly and concerted concessions than that of Victories achieved by resolute struggle on the part of the third-world countries. And, in our view, there is no reason for surprise, because all these problems which we have just mentioned, and which continue to come before our Organization-most of them for almost 30 years-are, in point of fact, all connected and, in the view of my delegation, they all stem from a single, concerted and perfectly coherent plan of international imperialism.
324.	All these problems, whether of a political nature like decolonization and attempts at colonial reconquest, or of an economic nature, like the constant impoverishment of the third-world countries and the lack of progress at development conferences, all, I say, are connected and can only be understood and appreciated if placed in their proper context.
325.	The main obstacle obstinately obstructing a just solution to the numerous problems facing the international community today is nothing but the stubborn determination of the imperialist Powers to hold on to all the numerous and base advantages which they have usurped to the detriment of the peoples of the third world. Thus international imperialism, which has built its prosperity on the wanton and systematic depredation of the resources of the third world, will not agree today -and this is understandable- to the just claims of those countries for greater prosperity. How can the imperialist West today agree willingly to give up the super-profits which it makes in the direct exploitation, and without reciprocity, of the natural wealth and resources of the colonial Territories which it maintains in its grip?
326.	Flow can the imperialist West today agree willingly to give up the super-profits which it derives from unequal trading relations and consent to pay a fair and remunerative price for the raw materials which it takes from the countries of the third world for its industries?
327.	How can the imperialist West today renounce the super-profits which it is making and agree willingly to sell at a fair and honest price its manufactured products to countries of the third world?
328.	How, finally, can the imperialist West today willingly give up the super-profits which it makes in its financial dealings to the detriment of the countries of the third world?
329.	The constant concern of imperialism to maintain an economic system which is devised entirely to satisfy its gluttonous appetites is today the basic reason for the lack of solution to the numerous problems which continue to be paraded before our Organization.
330.	What, furthermore, is the reason for the continual failure of all the wise and pertinent attempts of our Organization to resolve the problems of decolonization, if not the constant and permanent concern of Western imperialism to maintain under its direct or indirect control those vast Territories the raw materials of which are necessary for its industries and which are markets for its manufactured products, and to maintain bases from which it can exercise its direct or indirect control over the shipping routes which are absolutely essential for its trade?
231. This is a true and honest picture of the situation in southern Africa, where Western imperialism has from the outset been bent on building in South Africa an unassailable base surrounded by puppet States in its pay, from which it can continue to maintain its domination over independent African States and the route around the Cape.
332.	That is a true and honest picture of the situation in Palestine and in Cyprus, where international imperialism is attempting to create and establish bases in order to continue to exercise its control over the immense oil resources of that region and over the eastern Mediterranean.
333.	That is a true and honest picture of the situation in divided Korea, where imperialism is attempting to create in the southern part of that territory a base from which to continue exercising its control over the countries of the region and the surrounding shipping routes.
334.	That is a true and honest picture of the situation in Panama and in Puerto Rico, from which international imperialism wants to continue to monitor and control the independent States of the Caribbean, Latin America and the surrounding shipping routes.
335.	It is also a true and honest picture of the inhuman repression which is being perpetrated against the forces of freedom in Chile, in Lebanon and in other countries of the third world.
336.	Why are we powerlessly standing by and watching the failure of all international conferences on development and the continued deterioration of the international economic system? Quite simply because imperialist Powers obstinately refuse to make any concession on the numerous and base advantages which they have usurped to the detriment of the peoples of the third world. This is why sessions of UNCTAD succeed each other and make no progress. This is why the Charter of Economic Rights and Duties of States, solemnly adopted by our Organization at its twenty-ninth session, has remained a dead letter. This is why the Paris Conference is marking time. Thus, while the economic situation of the countries of the third world continues to deteriorate dangerously, the major Powers of international capitalism are actively colluding to empty of their real content the scant advantages which the countries of the third world have managed to obtain through the surprise effect following the Fourth Conference of Non- Aligned Countries held at Algiers.
337.	Basing ourselves on these elements, we are obliged to recognize that the interests of the developing countries of the third world and those of international imperialism are diametrically opposed. It is, moreover, what is proved by the experience of the peoples of the third world who have not been able to obtain anything except by struggle. Thus, my delegation believes that it would be a dangerous illusion for the developing countries to await gifts from the imperialist countries for their freedom and economic progress.
338.	This is why my country believes that it is absolutely crucial for the third-world countries to remain united and even better to continue to make untiring efforts to strengthen their unity and to wage a resolute and consistent struggle for the total eradication of the numerous humiliations and injustices of which they are the victim.
339.	My delegation would like to address a solemn word of warning to the fraternal States of the third world which, knowingly or unknowingly, are playing the game of international imperialism, thus becoming a real danger to the liberation and emancipation of the peoples of the third world. The course of history shows that victory is on the side of just causes, on the side of those who fight for freedom and independence.
340.	My delegation notes with great satisfaction the numerous victories which are being carried off by the peoples of the world in their struggle to free themselves completely, once and for all, from political oppression and economic exploitation.
341.	I should now like to regress somewhat and give the point of view of my delegation on certain problems whose specific nature and gravity merit their being given special mention. These problems are the following: the problem of the decolonization of the Western Sahara; the problem of the decolonization of East Timor; the problem of the decolonization of Papua New Guinea, and the problem of the decolonization of South Moluccas.
342.	Although these problems are not vitally different from those of the countries we have also mentioned, we nevertheless wish to make a special mention of these cases because the aggression perpetrated by imperialism against these States is of a much subtler nature than in the other cases, because it is through other States of the third world, some of which have only just acceded to full independence, that the peoples of Western Sahara, of East Timor, of Papua New Guinea and of South Moluccas have been treacherously deprived of their right to self-determination and independence.
343.	These cases are, moreover, too well known by this Assembly to warrant any major exposition. The problem of Western Sahara is one of a people which is fighting and dying because it has been treacherously deprived of the most precious thing that exists for an individual and for a people-its freedom. The people of Western Sahara, at the end of a long and painful liberation war, have succeeded in putting an end to political domination and economic exploitation which was exercised over its territory by the reactionary Spanish regime. This courageous and historic action has been saluted by all peace- and justice-loving peoples of the world. Therefore, what was our surprise and our grief at seeing the Saharan territory invaded militarily and cynically divided up by two fraternal and neighboring States in contempt of all resolutions of international organizations and counter to the advisory opinion of the International Court of Justice. Since then, the Saharwi people has been fighting with even greater vigor and determination, since this unholy act was perpetrated by two brother countries whose mission in history was to protect and help the young, independent State.
344.	The problem of Western Sahara is not one of a border dispute among Algeria, Morocco and Mauritania. The problem of Western Sahara is a problem of decolonization, and our Organization must treat it as such.
345.	Also, the totally incomprehensible colonialist and expansionist policy of Indonesia has led the peoples of South Moluccas, of Papua New Guinea and if East Timor to take up arms to defend their right to self-determination and independence. My delegation would solemnly address a word of warning to these States of the third world against such regrettable and tragic historical errors. My delegation maintains that the problem of nationalities be resolved not by a policy of military annexation but in the context of their recognition of the right to self-determination and independence of these national minorities within larger communities where friendship, justice, harmony and co-operation prevail.
346.	The time has come to conclude. Any watchful observer of international relations such as they are today cannot fail to feel sad and disheartened by so much waste and political short-sightedness. While our Organization and all peace- and justice-loving States of the world make praiseworthy efforts to bring just solutions to the grave problems which afflict the international community, problems which are not only shameful in the world of today but are also a constant threat to international peace and security, the advocates of the monopolistic, imperialist capitalism are obstinately bent on devising subtle plans to doom all these solutions to failure.
347.	Thus and in spite of all the wise and pertinent resolutions of the United Nations and the efforts made by peace- and justice-loving nations, three fourths of all mankind have been reduced to the utmost destitution. Vast populations of the world continue to live in colonial and neocolonialist slavery quite simply because their territories have major resources or else are of strategic interest. Constant threats of "destabilization" hover over the countries of the third world. To some extent in all quarters of the world, a war is being waged and immense stockpiles of nuclear weapons are endangering humanity with total destruction.
348.	More than 145 sovereign States are represented at this forum, where for more than 100 days their plenipotentiaries will review these urgent problems which threaten world peace.
349.	The dearest wish of my country, the People's Republic of Benin, is that these discussions will make everyone face his responsibilities before history. The all-powerful imperialist West and its supporters should look at history, which is the cemetery of great empires, in order that they may act with the wisdom and clear-sightedness indispensable for the just solution of the grave problems of today.
350.	The Countries seek independence; nations want liberation; and the peoples want revolution. We are ready for revolution. The fight continues.
